DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The Office Action is responsive to the amendment filed 7/27/2021.  Claims 1, 3-14, and 20 are pending.  Claims 1, 3, 5, 6, 10, and 20 have been amended.
The rejection of claims 1-8 and 15-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,975,508 is withdrawn in response to Applicant’s amendment.
The rejection of claims 1-9, 15-18, and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al.  (US 20,975,508) is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-3, 5, 10-13, and 15 under 35 U.S.C. 103 as being unpatentable over Seo et al.  (US 2015/0184326), in view of Pastryk et al.  (US 5,249,441), is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Seo, in view of Pastryk, and further in view of Sisson (US 2,973,637), is also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 recites “the check valve . . . free end rotates about an opposite end of the check valve body supported by a hinge unit,” which is a feature disclosed in the embodiment of Figure 14.  However, claim 1, from which claim 9 depends, requires features from the embodiment shown in Figure 8, such as “wherein the upper cover is configured to apply a downward pressure to one side of the check valve to fix the check valve when the upper cover is coupled to the lower cover.”  Since these features are from mutually exclusive embodiments, and there 
Claim 13 recites “the free end of the check valve is located radially outward from the fixing end,” which is a feature disclosed in the embodiments of Figures 12 and 14.  However, claim 1, from which claim 13 depends, requires features from the embodiment shown in Figure 8, such as “wherein the upper cover is configured to apply a downward pressure to one side of the check valve to fix the check valve when the upper cover is coupled to the lower cover.”  Since these features are from mutually exclusive embodiments, and there is no indication that there is original support for combining these features into an embodiment, the claim is considered to contain new matter.
Claim 14 recites “a stopper disposed above the check valve within the chamber and configured to restrict deformation or rotation of the check valve,” which is a feature disclosed in the embodiment of Figure 14.  However, claim 1, from which claim 14 depends, requires features from the embodiment shown in Figure 8, such as “wherein the upper cover is configured to apply a downward pressure to one side of the check valve to fix the check valve when the upper cover is coupled to the lower cover.”  Since these features are from mutually exclusive embodiments, and there is no indication that there is original support for combining these features into an embodiment, the claim is considered to contain new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the chamber" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if the recitation to “a chamber” in line 21 should refer to the previously recited “chamber.”

Allowable Subject Matter
Claims 1, 3-8, 10-12, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the laundry treating apparatus as recited by claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Kim et al.  (US 20,975,508) or Seo et al.  (US 2015/0184326), to further include the upper cover, check valve, and lower cover as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711